DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-7 and 11-12, in the reply filed on 3/23/2021 is acknowledged.  The traversal is on the ground(s) that the different inventions are drawn to a combination of inventions.  This is not found persuasive because as noted in the record, the groups of inventions do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features because Claim 8 is either obvious or anticipated by US 2006/0062890 (See Abs., paras. 112-113, 123-133, 140-157, Claims 1 and 10-11.) and CN 106472681 (See paras. 4-5 and 143-144.).  Accordingly, the special technical feature linking the two inventions, the milk, does not provide a contribution over the prior art, and no single general inventive concept exists. Therefore, restriction is appropriate.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 1 recites the limitation "the material" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the purification" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the purifying process" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the refrigeration temperature" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the refrigeration time" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the refrigeration temperature" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the refrigeration time" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delgado Araujo (US 2006/0062890) in view of Zhang et al. (CN 106472681).
Regarding Claim 1, Delgado Araujo (‘890) teaches a method for producing a deodorized milk (See Abs., paras. 112-113, 123-133, 140-157, Claims 1 and 10-11.); wherein the material is subjected to a carbon dioxide treatment during the purification (See Abs., paras. 140-157, Claims 1 and 10-11.), and  the carbon dioxide treatment comprises: introducing carbon dioxide into the material (See Abs., paras. 140-157, Claims 1 and 10-11.), then refrigerating the material (See para. 148.), and removing carbon dioxide (See para. 149.), however, fails to expressly teach the milk being goat/sheep milk; wherein the method comprises purifying a fresh goat/sheep milk or goat/sheep full cream.
Regarding the milk being goat/sheep milk, Zhang (‘681) teaches a method of processing and deodorizing various types of milk products including soybean/ goat milk products (See paras. 143-144.) as taught by Araujo (‘890) to provide a cooled, canned milk product that is pleasing for broader segments of the population (See paras. 4-5 and 144.).
It would have been obvious to a person having ordinary skill in the art at the time of filing with Delgado Araujo (‘890) and Zhang (‘681) before them that various types of milk, including goat/soy milk, have unpleasant odors/flavors that impart unpleasant tastes and should be removed.  It is known that some East Asian consumers are accustomed to some odors/flavors but Westerners are not (See para. 4 of Delgado Araujo (‘890).).
  Therefore it would have been obvious to a person having ordinary skill in the art at the time of filing to use known dry ice deodorization procedures as taught by Delgado Araujo (‘890) for the removal of odors from other types of milk including goat milk as taught by Zhang (‘681) to provide food products that are suitable for Westerns and those who not like strong odors/flavors.
Regarding Claim 2, Delgado Araujo (‘890) teaches wherein the carbon dioxide treatment is carried out before or after at least any one of the steps during the purifying process (See paras. 140-157.).
Regarding Claim 3, Delgado Araujo (‘890) teaches the method discussed above, however, fails to expressly teach wherein the purifying comprises steps of clarifying, homogenizing and sterilizing.
Zhang (‘681) teaches where soy/goat milk materials are purified by clarifying/(cleaned), homogenizing and sterilizing (See para. 144.) to provide a cooled, canned milk product that is suitable for Westerners (See paras. 4-5 and 144.).
Regarding Claim 4, Delgado Araujo (‘890) teaches the method discussed above, however, fails to expressly disclose wherein during the carbon dioxide treatment, the amount of carbon dioxide introduced into the material is 1000-5000 ppm.
Applicant does not set forth any non-obvious unexpected results for selecting one amount of carbon dioxide over another.  The claimed amount of carbon dioxide is very broad and would include nearly every conceivable amount one could reasonably use.  It would have been within the skill set of a person having ordinary skill in the art at the time of filing to select an amount of carbon dioxide to effectively remove an effective amount of odorous bearing material.  Making any selection and adjustment would have been within the skill set of a person having ordinary skill in the art to provide a milk product that is suitable for Westerners.
Regarding Claim 5, Delgado Araujo (‘890) teaches the method discussed above, however, fails to expressly disclose wherein during the carbon dioxide treatment, the amount of carbon dioxide introduced into the material is 1500-3000 ppm.
Applicant does not set forth any non-obvious unexpected results for selecting one amount of carbon dioxide over another.  The claimed amount of carbon dioxide is very broad and would include nearly every conceivable amount one could reasonably use.  It would have been within the skill set of a 
Regarding Claim 6, Delgado Araujo (‘890) teaches wherein during the carbon dioxide treatment, the refrigeration temperature is of 1-5 oC (See para. 148, 4 oC.).
Regarding Claim 7, Delgado Araujo (‘890) teaches the method discussed above, however, fails to expressly disclose wherein during the carbon dioxide treatment, the refrigeration time is of 2 to 10 hours.
Applicant does not set forth a criticality for one amount of time over another.  Delgado Araujo (‘890) teaches placing the bottle in the fridge and depressurizing the next day (See paras. 145-149.).  It would have been obvious to a person having ordinary skill in the art that overnight could fall within the claimed range as it was common for people to sleep 6-8 hours which is within the claimed range.  Making any selection and adjustment would have been within the skill set of a person having ordinary skill in the art to provide a milk product that is suitable for Westerners.
Regarding Claim 11, Delgado Araujo (‘890) teaches wherein during the carbon dioxide treatment, the refrigeration temperature is of 3-4 oC (See para. 148, 4 oC.).
Regarding Claim 12, Delgado Araujo (‘890) teaches the method discussed above, however, fails to expressly disclose wherein during the carbon dioxide treatment, the refrigeration time is of 4 to 8 hours.
Applicant does not set forth a criticality for one amount of time over another.  Delgado Araujo (‘890) teaches placing the bottle in the fridge and depressurizing the next day (See paras. 145-149.).  It would have been obvious to a person having ordinary skill in the art that overnight could fall within the claimed range as it was common for people to sleep 6-8 hours which is within the claimed range.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/              Primary Examiner, Art Unit 1793
May 22, 2021